DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/29/2022, is acknowledged. Claims 1 – 4, 6, 9, and 14 – 15 are amended. Claims 5 and 7 – 8 are canceled. Claims 15 and 17 – 18 remain withdrawn. Claims 1 – 4, 6, 9 – 14, and 16 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 4, 6, 9 – 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing machine translation mailed 6/11/2021), as evidenced by US 2020/0399726 (“Ott”; of record).
Regarding claim 1, Skaland teaches an inoculant for the manufacture of cast iron (P 4, L 10-11 – “graphite phase modifying component”), having a composition (P 3, L 1-15) which is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the closed composition of the ferrosilicon alloy as claimed, Skaland does not violate such a closed composition, as Skaland does not require the presence of any alloying elements, oxides, or sulphides which are not explicitly claimed in the present claim.
As seen in Table 1, the inoculant (graphite phase modifying component) of Skaland has a composition which overlaps, falls within, or encompasses each elemental composition range of the presently claimed composition, except for a Bismuth (III) Oxide content. 
Li teaches an inoculant for the production of ductile iron ([0002], L 18-19). Li teaches that the inoculant is ferrosilicon based and contains 3-6 wt% Bi ([0009]). Moreover, Li teaches that the Bi is in the form of Bi2O3, or Bismuth (III) Oxide ([0023]). Even further, Li teaches that the Bi is present in order to greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties ([0015]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and may increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. Thus, the prior art Bi2O3 content of the prior art falls within the Bi2O3 content of the instant claim. Paired with the composition overlapping, encompassing, or falling within every other compositional range of the presently claimed composition, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, Skaland and Li are both silent as to the particular arrangement of particulate metal oxides, such as bismuth oxide, in relation to the ferrosilicon alloy. Thus, neither Skaland nor Li explicitly teach that ferrosilicon alloy particles are coated with the particulate bismuth oxide. However, it is noted that in a copending application by Applicant, it is disclosed that by blending oxide and sulfide powders with the ferrosilicon alloy, a stable coating is formed on the ferrosilicon alloy particles (see Ott: [0069], L 19-22). Thus, it appears that a coating is inherently formed upon blending of ferrosilicon alloy particles with metal oxide and sulfide powders, with no further processing being required. Skaland teaches that the inoculant may be in the form of a solid mixture (i.e. a blend) of a ferrosilicon alloy, metal oxide, and metal sulphide, if desired (P 3, L 10-11). The Examiner asserts that an ordinarily skilled artisan would appreciate adding the particulate bismuth oxide taught by Li along with any other metal oxides and sulfides to be an obvious step. Such a step is also explicitly articulated by Li ([0025]). Thus, an ordinarily skilled artisan would have expected the ferrosilicon alloy particles in the inoculant taught by Skaland in view of Li to be coated with particulate bismuth oxide, based on the provision of the ferrosilicon alloy with metal oxides and sulfides as a mixture.
Regarding claim 2, Skaland teaches that the inoculant comprises 40-80 wt% Si (P 3, L 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Si content taught by Skaland (40-80 wt% Si) encompasses the Si content of the instant claim (45-60 wt% Si).
Regarding claim 3, Skaland teaches that the inoculant comprises 40-80 wt% Si (P 3, L 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Si content taught by Skaland (40-80 wt% Si) encompasses the Si content of the instant claim (60-80 wt% Si).
Regarding claim 4, Skaland teaches that the inoculant comprises 0.5-10 wt% Ca and/or Sr and/or Ba (P 3, L 3-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Ca content taught by Skaland (0.5-10 wt% Ca and/or Sr and/or Ba) encompasses the Ca content of the instant claim (0.5-3 wt% Ca).
Regarding claim 6, Skaland teaches that the inoculant comprises up to 10 wt% Ce and/or La (P 3, L 5), which Applicant has admitted previously fall within the scope of “rare earths” (Instant Application: P 10, L 18-21).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the rare earths content taught by Skaland (up to 10 wt% Ce and/or La) encompasses the rare earths content of the instant claim (0.1-6 wt% rare earths).
Regarding claim 9, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may increase the number of graphite spheres, increase the number of eutectic clusters, reduce the tendency to white mouth, and increase the content of ferrite in the matrix of a produced iron alloy.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the bismuth oxide content taught by Skaland in view of Li (3.34-6.69 wt% Bi2O3) overlaps with the bismuth oxide content of the instant claim (0.2-5 wt% bismuth oxide).
Regarding claim 10, Skaland teaches that the inoculant comprises Ce and/or La (P 3, L 5).
Regarding claim 11, Skaland teaches that the inoculant may be in the form of a solid mixture of a ferrosilicon alloy, metal oxide, and metal sulphide (P 3, L 10-11). The Examiner asserts that an ordinarily skilled artisan would appreciate adding the particulate bismuth oxide taught by Li along with the other metal oxides and sulfides to be an obvious step. Such a step is also explicitly articulated by Li ([0025]).
Regarding claim 12, Skaland does not explicitly teach that the inoculant is in the form of agglomerates {00179176 }5Our ref.: EZC-1010 made from a mixture of the particulate ferrosilicon alloy and the particulate bismuth oxide. It is noted that Li teaches that by adding a binder and pressing a mixture of ferrosilicon alloy, metal oxides, and metal sulfides in a rolling device, agglomerates of the mixture may be formed ([0026]).
The Examiner notes that the “agglomerates of a mixture” of the instant claim may be seen as an enhancement of the mixture taught by Skaland. Li has taught a method of processing a mixture similar to that of Skaland into agglomerates of said mixture. As such, it would have been obvious to an ordinarily skilled artisan to apply the technique taught by Li to the mixture of Skaland, thereby predictably resulting in the formation of agglomerates of the mixture (MPEP 2143 I C). 
Regarding claim 16, Skaland teaches that the rare earths are cerium, lanthanum, or a combination of both (P 3, L 4-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing English machine translation of record mailed 6/11/2021) as evidenced by US 2020/0399726 (“Ott”; of record) as applied to claim 1, and further in view of US 6866696 (“Naro”; of record).
Regarding claim 13, Skaland does not explicitly teach that the inoculant is in the form of briquettes made from a mixture of the particulate ferrosilicon alloy and the particulate bismuth oxide. It is noted that Li teaches that by adding a binder and pressing a mixture of ferrosilicon alloy, metal oxides, and metal sulfides in a rolling device, agglomerates of the mixture may be formed ([0026]).
The Examiner notes that the “briquettes of a mixture” of the instant claim may be seen as an enhancement of the mixture taught by Skaland. Li has taught a method of processing a mixture similar to that of Skaland into agglomerates of said mixture. As such, it would have been obvious to an ordinarily skilled artisan to apply the technique taught by Li to the mixture of Skaland, thereby predictably resulting in the formation of agglomerates of the mixture (MPEP 2143 I C). Even further, Naro teaches that agglomerations such as briquettes may be added to molten cast iron (2: 45-47). As such, it would have been obvious to an ordinarily skilled artisan to agglomerate the mixture into the form of briquettes, as cast iron additives are frequently added in this form.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/068487 (“Skaland”; of record) in view of CN 103484749 (“Li”; citing English machine translation of record mailed 6/11/2021) and US 6866696 (“Naro”; of record).
Regarding claim 14, Skaland teaches an inoculant for the manufacture of cast iron (P 4, L 10-11 – “graphite phase modifying component”), having a composition (P 3, L 1-15) which is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding the closed composition of the ferrosilicon alloy as claimed, Skaland does not violate such a closed composition, as Skaland does not require the presence of any alloying elements, oxides, or sulphides which are not explicitly claimed in the present claim. 
As seen in Table 2, the inoculant (graphite phase modifying component) of Skaland has a composition which overlaps, falls within, or encompasses each elemental composition range of the presently claimed composition, except for a Bismuth (III) Oxide content. 
Li teaches an inoculant for the production of ductile iron ([0002], L 18-19). Li teaches that the inoculant is ferrosilicon based and contains 3-6 wt% Bi ([0009]). Moreover, Li teaches that the Bi is in the form of Bi2O3, or Bismuth (III) Oxide ([0023]). Even further, Li teaches that the Bi is present in order to greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties ([0015]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Li into Skaland and provide the inoculant (graphite phase modifying component) with 3-6 wt% Bi in the form of Bi2O3. The inclusion of Bi in such an amount may greatly increase the number of graphite spheres, thereby reducing the tendency of white mouth, and may increase the content of ferrite in the matrix, which has a beneficial effect on improving the structure of ductile iron and improves mechanical properties.
Further, the Examiner asserts that 3-6 wt% Bi in the form of Bi2O3 is equivalent to approximately 3.34-6.69 wt% Bi2O3. Thus, the prior art Bi2O3 content of the prior art falls within the Bi2O3 content of the instant claim. Paired with the composition overlapping, encompassing, or falling within every other compositional range of the presently claimed composition, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, all of the claim limitations have been considered.  The claim limitation “wherein the particulate ferrosilicon alloy inoculant and the particulate bismuth oxide are added separately but simultaneously to liquid cast iron” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally and/or alternatively, the Examiner notes that the claim limitation in question appears to be an intended use of the inoculant (e.g. adding the inoculant to liquid cast iron in a certain way). The manner of operating a device (i.e. the inoculant) does not differentiate a claim from the prior art (MPEP 2114 II).
Even further, Naro teaches a method for producing cast, iron, incorporating the use of inoculants (2: 45-55). Naro teaches that free flowing granular mixture of oxides, sulfides and metal powders can be added with ferrosilicon based inoculants to enhance their performance, and may be added at the same time as the ferrosilicon inoculant or injected into the pouring stream, again, at the same time as the ferrosilicon inoculant (3: 51-55). Naro also teaches that addition in this manner may be more practical in some cases than adding in the form of agglomerations such as briquettes or tablets (3: 48-50).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Naro into Skaland, and either add a mixture of oxides and sulfides to a molten cast iron at the same time as s ferrosilicon inoculant, or injected the mixture of oxides and sulfides into the pouring stream of cast iron, again, at the same time as the ferrosilicon inoculant. Such addition enhances the performance of the ferrosilicon inoculant, and may be more practical in some cases than adding in the form of a briquette or tablet.

Response to Arguments
Applicant’s remarks filed 7/29/2022 are acknowledged and have been fully considered. Applicant argues that the “consisting of” language in claim 1 distinguishes over Skaland, as it is alleged that Skaland teaches that presence of a metal sulfide or iron oxide. The Examiner notes that each of these ingredients are indeed taught by Skaland as potential additions to the cast iron inoculant. However, Skaland does not require their presence in the inoculant, and therefore their mention does not preclude the reference from meeting the scope of the present claim.
Applicant has stated that Li teaches that aluminum can reduce the tendency of white mouth, and does not damage the spheroidization of graphite, and aluminum can be dissolved in the austenite shell of the graphite ball to prevent the growth of nodular ink caused be austenite remelting. Applicant also states that Li teaches adding certain amounts of Bi, Si, Ba, La and Ca to the inoculant increases the number of graphite spheres, increases the number of eutectic clusters, reduces the tendency to white mouth, increases the content of ferrite in the matrix, and improves the structure of ductile iron. Applicant also states that Li teaches Ca present in an amount of 10-18%, and alleges that for this/these reasons, one of ordinary skill in the art would not be motivated to add specifically Bi into Skaland’s inoculant composition to arrive at the claimed invention as amended. 
The Examiner finds this argument unpersuasive, as it does not appear to be a complete argument. The conclusion is not directly supported by the statements of Applicant. The Examiner believes Applicant has intended to argue that one of ordinary skill would not add only Bi in the form of Bi2O3 into the inoculant, in view of Li’s teachings that other factors, such as Al content, Bi, Si, Ba, La and Ca content, and a Ca content specifically of 10-18% may also impact the same factors as Bi2O3 content. However, this argument would also be unpersuasive, as the test for obviousness is not whether the features of a secondary reference (such as all of the additional features cited by Applicant that are present in secondary reference Li) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, as Li teaches benefits to specifically incorporating a certain amount of Bi in the inoculant in the form of Bi2O3, one of ordinary skill in the art would have found it obvious to do so.
Applicant argues further with respect to the teachings of the secondary Li reference. Specifically, Applicant argues that Li teaches that Bi should be used in combination with sulfur so as to enable the achievement of a synergistic effect, citing [0010] and [0020] of Li, and alleges that S is an indispensable component of the composition of Li, citing [0019].
In response to applicant's argument that Li teaches that S in the form of metal sulfides enable the achievement of a synergistic effect, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Li provides sufficient motivation for an ordinarily skilled artisan to incorporate Bi2O3 specifically into the inoculant of Skaland, as the inclusion of Bi as Bi2O3 may increase the number of graphite spheres thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which beneficially improves the structure and mechanical properties of ductile iron ([0015]). Applicant’s focus specifically on a synergistic effect attained by incorporating all elements disclosed in Li amounts to piecemeal analysis of the applied prior art references.
Applicant argues further that the presently claimed invention requires only Bi2O3 and provides surprising and unexpected results. Specifically, Applicant alleges that Bi2O3 alone, without any sulfide compounds in the inoculant, provides higher nodule number density in cast iron compared with inoculants having a combination of Bi2O3, FeS, and Fe2O3.
The Examiner finds this argument to be unpersuasive. In making this argument, Applicant has cited to Table 1 and Fig. 2 of the original disclosure, which Applicant alleges supports their conclusion that the presently claimed invention exhibits surprising and unexpected results. The Examiner respectfully disagrees. The data does not appear to show an unexpected result occurring. Specifically, the data only appears to show how the addition of Bi2O3 greatly increases nodule number density in cast iron. Such a result is not unexpected, given the teaching in Li that the inclusion of Bi as Bi2O3 may greatly increase the number of graphite spheres, i.e. nodules ([0015]). The data does not suggest, however, that Bi2O3 alone exhibits superior properties to an inoculant containing Bi2O3 in addition to other metal oxides or sulfides. The nodule number density count between P2 and P3 is too close to draw any significant conclusions from the absence/presence of additional metal oxides or sulfides. The Examiner is of the position that the data most likely suggests that FeS and Fe2O3 have little effect on nodule number density.
Applicant argues further that one skilled in the art would have no reason to omit the incorporation of the metal sulfides into the inoculant of Skaland.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, Li provides sufficient motivation for an ordinarily skilled artisan to incorporate Bi2O3 specifically into the inoculant of Skaland, as the inclusion of Bi as Bi2O3 may increase the number of graphite spheres thereby reducing the tendency of white mouth, and increase the content of ferrite in the matrix, which beneficially improves the structure and mechanical properties of ductile iron ([0015]). Applicant’s focus specifically on a synergistic effect attained by incorporating both Bi oxides and metal sulfides disclosed in Li amounts to piecemeal analysis of the applied prior art references.
Applicant argues further that the Examiner’s position that it would be prima facie expected that the ferrosilicon alloy particles are coated with the particulate bismuth oxide is untenable. In making this argument, Applicant argues that the closed transitional language of present claim 1 excludes metal sulfides or iron oxide which are present in the evidentiary Ott reference. 
The Examiner respectfully finds this argument to be unpersuasive. Applicant essentially argues that since Ott does not disclose an inoculant with identical composition as is presently claimed, it cannot be cited as evidence to reason that it would be prima facie expected that blending the ferrosilicon alloy and particulate bismuth oxide together would result in the formation of a Bi2O3 coating on the ferrosilicon alloy. The Examiner’s position is that it has been shown in the art that the general condition of blending a ferrosilicon alloy with a metal oxide results in the formation of a metal oxide coating upon the ferrosilicon alloy. As such, unless otherwise given a reason to think this would not be the case, it would reasonably be expected that this same result occur in the present case, where a ferrosilicon alloy is blending with particulate bismuth oxide. Additionally, it is noted that the US 2020/0399724 reference does not require a metal sulfide in the inoculant composition, yet also teaches that in blending the constituents of the inoculant, a metal oxide coating is formed upon the ferrosilicon alloy (see [0076] of US 2020/0399724).

Regarding the double patenting rejections of record, Applicant argues that the claimed invention is distinguished over the above copending applications. The Examiner agrees insofar as the amendments to the present claim set distinguish over the claims present in the pre-grant publications of each of the copending applications. As such, the provisional double patenting rejections have been withdrawn. These rejections should be revisited, however, upon allowance and issue of any of the copending applications in question.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735